DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS), dated 02/18/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 02/18/2022 are acknowledged.  
However, applicants’ arguments for the previous 103 rejection are not found persuasive.  Accordingly, the previous rejections have been maintained/modified to address claim amendments. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 02/18/2022 have been fully considered but they are not persuasive for the following reasons.  
Applicants’ main argument is that the presently claimed subject matter demonstrates unexpected results in improved lobular inflammation and NAFLD activity score, particularly because Armstrong states that liraglutide produced "no difference" in lobular inflammation and overall NAFLD. Moreover, none of Bifari, Newsome, O'Neil, Lau, or Knudsen (relied upon by the Office Action to teach semaglutide) teach or suggest improved the lobular inflammation and NAFLD activity score attributed to semaglutide, as described in the present specification and supported by Newsome II. Accordingly, the presently claimed subject matter demonstrates unexpected results over the prior art. 
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. See MPEP 2110.01.
 In this case, the claims are broad and do not differentiate whether applicants have unexpected results or not. In other words, there are no such limitations in the independent claims. The independent claims must reflect applicants unexpected results, so that they differ from the cited prior art. 
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 4-6, 10, 13-21, 24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (The Lancet, Feb 2016, Vol.387, pages 679-690; see applicants filed IDS dated 05/13/2020) in view of Bifari et al (Pharmacological Research, 2018, 137, 219-229), Newsome et al (Alimentary Pharmacology Therapeutics, 2019, 50, 193-203; see applicants filed IDS dated 05/13/2020), O’Neil et al (The Lancet, Aug 25, 2018, 392, 637-649), Lau et al (Journal of Medicinal Chemistry, 2015, 58, 7370-7380) and Knudsen et al (Frontiers in Endocrinology, April 2019, Vol.10, Article 155, 1-32).     
For claims 1, 4-6 and 28-31: 
Armstrong et al teach, in a trial study, the GLP-1 analogue, viz., liraglutide, safety and efficacy in patients with non-alcoholic steatohepatitis (NASH) and their primary outcome measure was resolution of definite NASH with no worsening in fibrosis from baseline to end of treatment, wherein 1.8 mg liraglutide was injected daily [see abstract].
In the study of Armstrong et al, the patients are identified with NASH, and therefore these are diagnosed with NASH.
Armstrong et al further teach subcutaneous injection of 1.8 mg liraglutide to the subject and it appears that the liraglutide is the only sole active ingredient administered to the subject. 
With regard to the pharmaceutical composition and excipients, such as PEG or phosphate dehydrate etc., these are art recognized excipients and well known in the art, absence evidence to the contrary. If applicants find any unexpected results with these excipients in the composition, then applicants are requested to provide a comparative data. 
The above is interpreted as a method of treating NASH by administering an effective amount of liraglutide. 
The difference between Armstrong et al and claim is that prior art silent on semaglutide in their disclosure and the recited specific concentration of semaglutide. 
At the outset, semaglutide and liraglutide are GLP-1 analogues and both are anti-diabetic drugs. Nevertheless, the following prior art cures this deficiency: 
Bifari et al teach or suggest in a review article that multiple tissue effects of GLP-1 analogues, such as liraglutide, semaglutide, exenatide etc., on non-alcoholic fatty liver disease (NFLD) and NASH and overall effect of GLP-1 analogues administration results in liver function improvement and NFLD and NASH amelioration. [See abstract; Sections 3 and 5]. Therefore, the recited GLP-1 analogues are expected to behave similar as evidenced from the teachings of Bifari et al, absent evidence to the contrary. 
Newsome et al teach effect of semaglutide on liver enzymes and markers of inflammation in subjects with type 2 diabetics and/or obesity. Newsome et al also teach at the end of treatment with semaglutide, ALT reduction were 6%-21% and hsCRP reductions 25%-43% vs placebo [see abstract]. Prior art also stated that NASH is a common cause of elevated ALT [see Introduction]. From the experimental findings, Newsome et al conclude that the ability of GLP-1 receptor agonists to reduce weight and lower ALT levels implies a potential role of these compounds in NAFLD/NASH treatment [see conclusion in page 201].
The following teach advantages of semaglutide over the liraglutide:
O’Neil et al teach an efficacy safety of GLP-1 analogue, viz., semaglutide in comparison with liraglutide and placebo in promoting weight loss in patients with obesity, wherein the semaglutide was well tolerated over 52 weeks and showed clinically relevant weight loss compared with placebo at all doses [see abstract, Fig 3B, 4F]. 
Lau et al teach liraglutide for treating diabetes and obesity and also compared the properties of liraglutide with semaglutide towards albumin affinity, HSA and half-life in plasma. For example, the plasma half-life of semaglutide is more that of liraglutide [see abstract. Introduction, Fig. 6 and Conclusion].
Knudsen et al also teach advantages of semaglutide over the liraglutide [see the section THE PHARMACOLOGY OF LIRAGLUTIDE AND SEMAGLUTIDE in pages 11-14].
With regard to the concentration of semaglutide, though Armstrong et al established effective range for liraglutide, which is 0.6 mg every 7 days from starting dose of 0.6 mg daily until the maximum does of 1.8 mg daily was achieved [see section “Procedures” in page 681], but the specific concentration limitation is considered as an optimizable parameter or a result effective variable, because a skilled person in the art always choose suitable dose amounts through a routine experimentation. In addition, Newsome et al teach 0.5 or 1 mg per week of semaglutide effect on liver enzymes [see abstract].
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
Therefore, based on the above evidences, it is obvious to replace liraglutide in the teachings of Armstrong et al with semaglutide and arrive at applicants claim with a reasonable expectation of success, because semaglutide is expected to behave similar to liraglutide and semaglutide has advantages over liraglutide as evidenced form O’Neil et al, Lau et al and Knudsen et al.
For claim 2:
Armstrong et al further teach, individuals in the study appears to have fibrosis stage 1 and 2 or various stages, based on Kleiner fibrosis classification [see section “Outcomes” and Table 2 in page 683]. Armstrong et al does not mention about stage 4 (cirrhosis), and so it is interpreted as cirrhosis free subject. 
For claims 10 and 13-14:
Though Armstrong et al established effective range for liraglutide, which is 0.6 mg every 7 days from starting dose of 0.6 mg daily until the maximum does of 1.8 mg daily was achieved [see section “Procedures” in page 681], but this limitation is considered as an optimizable parameter, because a skilled person in the art always choose suitable dose amounts through a routine experimentation. In addition, Newsome et al teach 0.5 or 1 mg per week of semaglutide effect on liver enzymes [see abstract].
For claim 15:
Armstrong et al further teach that the primary outcome was improvement in liver histology from baseline to end of treatment, wherein histological improvement was defined as the resolution of steatohepatitis without worsening of [see section “Outcomes”]. Armstrong et al silent on semaglutide, but this deficiency is cured by Bifari et al, Newsome et al and O’Neil et al, see reasoning in “For claim 1” above. 
For claims 16 and 17:
Applicants in the specification [see page 10 of specification] stated that “The formulation of pharmaceutically active ingredients with various excipients is known in the art, see e.g. Remington: The Science and Practice of Pharmacy (e.g. 19th edition (1995), and any later editions).” 
For claim 18:
Armstrong et al teach, in a trial study, the GLP-1 analogue, viz., liraglutide, safety and efficacy in patients with non-alcoholic steatohepatitis (NASH) and their primary outcome measure was resolution of definite NASH with no worsening in fibrosis from baseline to end of treatment, wherein 1.8 mg liraglutide was injected daily [see abstract].
Armstrong et al further teach, individuals in the study appears to have fibrosis stage 1 and 2 or various stages, based on Kleiner fibrosis classification [see section “Outcomes” and Table 2 in page 683]. The stage 1 is also known as portal/perisinusoidal fibrosis and stage 2 is also known as perisinusoidal and portal/periportal fibrosis. 
Armstrong et al further teach that effective range for liraglutide, which is 0.6 mg every 7 days from starting dose of 0.6 mg daily until the maximum does of 1.8 mg daily was achieved [see section “Procedures” in page 681],
The above is interpreted as a method of treating NASH by administering an effective amount of liraglutide. 
The difference between Armstrong et al and claim is that prior art silent on semaglutide in their disclosure and the recited specific concentration. 
At the outset, semaglutide and liraglutide are GLP-1 analogues and also both are anti-diabetic drugs. Nevertheless, the following prior art cures this deficiency: 
Bifari et al teach or suggest in a review article that multiple tissue effects of GLP-1 analogues, such as liraglutide, semaglutide, exenatide etc., on non-alcoholic fatty liver disease (NFLD) and NASH and overall effect of GLP-1 analogues administration results in liver function improvement and NFLD and NASH amelioration. [See abstract; Sections 3 and 5].
Newsome et al teach effect of semaglutide on liver enzymes and markers of inflammation in subjects with type 2 diabetics and/or obesity. Newsome et al also teach at the end of treatment with semaglutide, ALT reduction were 6%-21% and hsCRP reductions 25%-43% vs placebo [see abstract]. Prior art also stated that NASH is a common cause of elevated ALT [see Introduction]. From the experimental findings, Newsome et al conclude that the ability of GLP-1 receptor agonists to reduce weight and lower ALT levels implies a potential role of these compounds in NAFLD/NASH treatment [see conclusion in page 201].
The following teach advantages of semaglutide over the liraglutide:
O’Neil et al teach an efficacy safety of GLP-1 analogue, viz., semaglutide in comparison with liraglutide and placebo in promoting weight loss in patients with obesity, wherein the semaglutide was well tolerated over 52 weeks and showed clinically relevant weight loss compared with placebo at all doses [see abstract, Fig 3B, 4F]. 
Lau et al teach liraglutide for treating diabetes and obesity and also compared the properties of liraglutide with semaglutide towards albumin affinity, HSA and half-life in plasma. For example, the plasma half-life of semaglutide is more that of liraglutide [see abstract. Introduction, Fig. 6 and Conclusion].
Knudsen et al also teach advantages of semaglutide over the liraglutide [see the section THE PHARMACOLOGY OF LIRAGLUTIDE AND SEMAGLUTIDE in pages 11-14].
Therefore, based on the above evidences, it is obvious to replace liraglutide in the teachings of Armstrong et al with semaglutide and arrive at applicants claim with a reasonable expectation of success, because semaglutide is expected to behave similar to liraglutide and semaglutide has advantages over liraglutide as evidenced form O’Neil et al, Lau et al and Knudsen et al.
With regard to the concentration of semaglutide, though Armstrong et al established effective range for liraglutide, which is 0.6 mg every 7 days from starting dose of 0.6 mg daily until the maximum does of 1.8 mg daily was achieved [see section “Procedures” in page 681], but the specific concentration limitation is considered as an optimizable parameter or a result effective variable, because a skilled person in the art always choose suitable dose amounts through a routine experimentation. In addition, Newsome et al teach 0.5 or 1 mg per week of semaglutide effect on liver enzymes [see abstract].
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
Therefore, based on the above evidences, it is obvious to replace liraglutide in the teachings of Armstrong et al with semaglutide and arrive at applicants claim with a reasonable expectation of success, because semaglutide is expected to behave similar to liraglutide and semaglutide has advantages over liraglutide as evidenced form O’Neil et al. 
For claims 19-21 and 24: 
Though Armstrong et al established effective range for liraglutide, which is 0.6 mg every 7 days from starting dose of 0.6 mg daily until the maximum does of 1.8 mg daily was achieved [see section “Procedures” in page 681], but this limitation is considered as an optimizable parameter, because a skilled person in the art always choose suitable dose amounts through a routine experimentation. In addition, Newsome et al teach 0.5 or 1 mg per week of semaglutide effect on liver enzymes [see abstract].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, GLP-1 analogues and their properties as anti-diabetic, treating fatty liver diseases, NASH with fibrosis etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
The motivation to replace liraglutide with semaglutide in the teachings of Armstrong et al can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose. See MPEP 2144.07.
Even though the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 2007), but such modifications are also axiomatic or obvious, because of their importance in the combinations with easily available technology to make them as evidenced from the above cited prior art, for two separate following reasons:
First, one is motivated to develop alternative treatment for NASH based on known properties of GLP-1 analogues and their use in the treatment of NASH. 
Second, as an alternative branch, one is motivated to apply or expand, such to test the alternative art defined GLP-1 compounds, and their role in treating the NASH, which can be used to obtain valuable information for existing field.    
Hence, it is clear that under either of these two branches, “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
Moreover, given the fact that there is always a need to target a disease or disorder differently to adopt with the constantly changing technology, without significantly altering its basic chemical process (first branch), or that there is always a need to reduce the time, cost or risk (second branch), and that there is only a limited number of ways that this can be done, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397;  Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc.,  80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681;  In re Eli Lilly & Co., 14 USPQ2d 1741;  In re Ball Corp., 18 USPQ2d 1491. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method of treating NASH with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658